Citation Nr: 0837406	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  06-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for low back injury with 
nerve damage to the left leg and right toe muscle spasm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John B. Carlson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1969.  His military occupational specialty was truck driver.  
The veteran was awarded the Vietnam Service Medal and Vietnam 
Campaign Medal.  

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  It is not shown by competent and probative evidence that 
the veteran has a low back disability with nerve damage to 
the left leg and right toe muscle spasm attributable to his 
active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for low 
back injury with nerve damage to the left leg and right toe 
muscle spasm are not met.  38 U.S.C.A. 
§§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in December 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App.  183, 187 (2002).  

Additional notice of the five elements of a service- 
connection claim, as is now required by Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the December 2004 VCAA notice was 
furnished prior to the appealed AOJ decision, dated in March 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Although the March 2006 notice 
was not timely provided, the elements affected by that notice 
- effective date and rating - are not applicable in this case 
since the issue herein is denied.  Accordingly, any 
timeliness error is harmless.   

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board.  In July 2006, the 
veteran appeared and testified before a Decision Review 
Officer.  The RO sought to obtain all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Since there is no competent medical evidence between the 
veteran's current back disability and an incident of or 
finding recorded during active service, and because the post-
service medical reports do not tend to link the current 
disability to other than post-service work injuries, the 
Board finds that an examination to determine the etiology of 
the veteran's claimed disability is not required.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran essentially contends that he was enlisted into 
service with a preexisting back disorder and that this 
disorder was aggravated by active service.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Certain diseases, including arthritis, are deemed to be a 
chronic diseases under 38 C.F.R. § 3.309(a) and, as such, 
service connection may be granted if the evidence shows that 
the disease manifest to a degree of ten percent or more 
within one year from the date of separation from service.38 
C.F.R. § 3.307.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111.

Where a preexisting disease or injury is noted on the 
entrance examination, a preexisting injury or disease will be 
considered to have been aggravated during service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A§ 
1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service. 38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

On pre-induction examination in November 1966, the veteran 
reported a history of recurrent back pain.  On physical 
examination in November 1966, "weak back" was listed under 
the summary of diagnoses.  A July 1967 letter from the 
veteran's private chiropractor shows that the veteran had "a 
marked instability of the pelvic girdle."  This information 
was noted and the veteran was found to be within the normal 
limits for induction.  While in service he was hospitalized 
for a possible stress fracture to the right femur beginning 
in August 1967.  The veteran reported having about a year of 
pain, bilaterally, in the posterior hip region.  No 
particular trauma was associated with the pain, but he 
reported that it increased markedly with marching.  In light 
of these complaints, the veteran was referred for further 
evaluation.  After treatment the veteran was found to be 
within normal limits and returned to duty in October 1967.  
The diagnosis was chronic strain of the muscles of the right 
hip, circumstances, unknown.  It was noted that this 
disability existed prior to service (EPTS).   The profile in 
October 1967 was that there was to be no crawling, stooping, 
running, jumping, prolonged standing or marching.  In 
December 1967, there were no restrictions.  

Service medical records dated in January 1968 indicate the 
veteran's history of having first developed pain on the right 
side of his pelvis in 1965, for which he was treated by a 
chiropractor for "repeated subluxation of the right 
innominate and lumber vertebrate [sic]." Current complaints 
included pain in the region of the right hip associated with 
lifting and running.  The veteran was on a profile which 
markedly restricted his physical activity.  Physical 
examination revealed normal range of motion of the lumbar 
spine in all directions, with negative straight leg raising.  
The diagnosis was lumbosacral strain.  The profile in March 
1968 was that there was to be no crawling, stooping, running, 
jumping, prolonged standing or marching.    

Upon separation from service in 1969, the discharge medical 
examination report states the veteran reported that he felt 
as well as when he came into the army.  He reported a history 
of back trouble.  Further, the examiner noted that despite 
the prior history of back trouble there was nothing medically 
significant to note and no current report of back or hip 
pain.
 
After separation the veteran the veteran worked heavy labor 
at Moore-Clark and then Coca-Cola until his most recent 
injury in 1990.  Private medical records indicate that the 
veteran was injured at least four times during this period; 
one injury in 1990 occurred while pulling a loaded handcart 
and resulted in severe pain.

Treatment records relating to the 1990 incident show that the 
veteran suffered lower back pain and numbness extending down 
the left leg.  A February 1993 CorCare report indicates the 
examiners' opinion that the veteran's current disability is 
related wholly to the 1990 injury.  The veteran testified at 
a DRO hearing that he had back problems while on active 
service in Vietnam but did not receive medical attention for 
his problems.  He further stated his belief that he had been 
misdiagnosed when treated at Madigan Hospital in 1967.  These 
records reflect that the veteran was a reliable historian; 
there was no reference or finding regarding any back injury 
or back disability related to military service.  A history of 
a small stress fracture of the hip during basic training was 
recorded.  No diagnoses or opinions further linked current 
disability to service in any way.  

VA outpatient treatment records dated in December 2004 
indicate that the veteran reported having had a "bad back" 
upon entrance into the military and then reinjuring the back 
during service.  He reinjured his back multiple times since 
then, including at post-service work.  The assessment was 
chronic back pain.    

The veteran contends that his preexisting disability was 
further aggravated during military service and led to ongoing 
problems that haunted him in post-service life.  Given the 
evidence as outlined above, the Board must find that there is 
no nexus between the current low back disability and any 
event incurred on active service.  In this case, the veteran 
acknowledged on service separation that he felt as well as he 
had when entering service.  There were no findings during 
service, including on separation, of the claimed disorder 
having had begun or been aggravated during service.  Although 
the Board has reviewed the service hospitalization records as 
well as the profile reports, there is no documentation 
therein that reflects the onset or aggravation of low back 
disability.  

Subsequently, the record is devoid of medical treatment for 
back problems until decades after service separation.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).   Moreover, the many 
private reports associated with the various post-service work 
injuries to the back with associated complaints do not 
reference any injury or disability related to military 
service, though past military history was recorded.  

Significantly, in the opinion of private examiners the 
veteran's current disability is due wholly to the injury in 
1990.  There is no medical opinion or evidence to the 
contrary.  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
That is, the Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  

The Board observes that subsequent to the many 
contemporaneous records for back injuries in the 1990's, the 
veteran received treatment at a VA facility in 2004, during 
which he reported back injuries during military service.  The 
examiner rendered a diagnosis but made no nexus findings as 
to etiology.  As such, this medical report has no probative 
value as to providing evidence linking current disability to 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence").  
  
As for the statements and testimony from the veteran relating 
his current low back disability to service, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claim because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation. 38 C.F.R. 
§ 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Therefore, the statements and testimony from the 
veteran are not competent evidence on the question of medical 
causation, that is, whether any current acquired low back 
disability is related to service. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Under the circumstances, the claim must be 
denied. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for low back injury with 
nerve damage to the left leg and right toe muscle spasm is 
denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


